Fourth Court of Appeals
                                           San Antonio, Texas
                                                 January 5, 2015

                                              No. 04-14-00676-CR



                                               Gary Lynn BAKER,
                                                    Appellant

                                                         v.
                                           The State of TexasAppellee/s
                                            THE STATE OF TEXAS,
                                                     Appellee

                        From the 226th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2012CR4875
                                 Honorable Sid L. Harle, Judge Presiding

                                                   ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to January 27, 2015.

                                                              PER CURIAM
      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:              Nico Lahood                                    Shawn Darrick Sheffield
                 DA, Bexar County                               8406 Fountain Circle
                 101 W. Nueva, Suite 370                        San Antonio, TX 78229-2387
                 San Antonio, TX 78205